Title: General Orders, 11 May 1776
From: Washington, George
To: 



Head Quarters, New York, May 11th 1776.
Parole, The Congress.Countersign Hampden.


All Officers, non-commissioned Officers and Soldiers, belonging to the regiments at present encamped, are on no pretence (sickness excepted) to lay out of their respective encampments.
Col. Wyllys’s regiment, to march to morrow morning, at eight o’clock, and encamp on the ground, marked out for them in their brigade.
The Regiment and Company of Artillery, to be quarter’d in the Barracks of the upper and lower Batteries, and in the Barracks near the Laboratory—As soon as the Guns are placed in the Batteries to which they are appointed, the Colonel of Artillery, will detach the proper number of officers and men, to manage them—These are to encamp with the Brigades they are posted with.
The Colonel of Artillery, to order all the cannon and musquet Cartridges, to be filled in a room appointed for that purpose, in the upper battery, near the bowling Green Cannon and Musquet Powder, sufficient for the above purpose to be lodged in the Magazine prepar’d to receive it, in the upper battery.
All the Boat Builders, Carpenters and Painters, in the several Regiments and Corps, to be sent to Major General Putnam’s quarters, to morrow morning at Six o’Clock, to receive his orders.
His Excellency has been pleased to appoint, Hugh Hughes Esqr. Assistant, Quarter Master General—he is to be obeyed as such.
Serjt John Smith, of Capt. Adams’s Company, in Col. Irvine’s

Regt tried at a late General Court Martial, whereof Col. Huntington was president, for “forging an Order on the Commissary General, in the Name of Col. Irvine, with an Intent of defrauding the Continent, in drawing Twenty two shillings and six pence, for rations which were not due”—The Court finding the prisoner guilty of the charge, do sentence him to be reduced to the ranks, and to be mulcted two months pay.
The General approves the above sentence, and orders Col. Irvine to see it put in execution.
